DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2019, 06/05/2020, 07/15/2020, and 09/23/2021 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1 and 5-13 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1).

As to claim 1, Brown discloses a method of monitoring a patient, the method comprising:
generating current behavior data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitoring system 120 may be used to identify current activity 108 for user 106. In the illustrative example, activity monitor 122 in activity monitoring system 120 identifies current activity 108 for user 106. Additionally, activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs. Activity monitor 122 generates alert 124 when biometric information 112 is out of desired range 126 for current activity 108);
first comparing the current behavior data to historical behavior data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234); and
based on the first comparing, determining one or more first anomalies of the current behavior data (Brown: [0024], [0027], [0048]-[0050], FIG. 1 and FIG. 5-7: When biometric information 206 is outside of one or more of user-defined thresholds 226, an abnormal condition may be present in which user 204 is in need of assistance. In another example, biometric information 206 for a particular activity may be inconsistent with current activity 208. This inconsistency may not require assistance but may still cause an alert to be generated for user 204).
Brown does not explicitly disclose in response to the determined first anomalies, modifying the behavior of the patient.
However, it has been known in the art of patient care to implement in response to the determined first anomalies, modifying the behavior of the patient, as suggested by Barda, which discloses in response to the determined first anomalies, modifying the behavior of the patient (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment).
Therefore, in view of teachings by Brown and Barda, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown to include in response to the determined first anomalies, modifying the behavior of the patient, as suggested by Barda. The motivation for this is to inform a care giver a condition of a patient.

As to claim 6, Brown and Barda disclose the limitations of claim 1 further comprising the method of claim 1, further comprising notifying a caregiver of the first anomalies (Brown: [0052], [0064], FIG. 1 and FIG. 5-7: in another example, the process may send the alert to an assistance provider selected from a group comprising: a care giver, a medical professional, a doctor, a nurse, or some other suitable entity and Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or .

As to claim 19, Brown and Barda discloses all the patient behavioral monitoring system limitations as claimed that mirrors the method of monitoring a patient in claim 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to monitor a patient, the monitoring comprising: generating current behavior data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitoring system 120 may be used to identify current activity 108 for user 106. In the illustrative example, activity monitor 122 in activity monitoring system 120 identifies current activity 108 for user 106. Additionally, activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs. Activity monitor 122 generates alert 124 when biometric information 112 is out of desired range 126 for current activity 108); 
first comparing the current behavior data to historical behavior data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 ; 
based on the first comparing, determining one or more first anomalies of the current behavior data (Brown: [0024], [0027], [0048]-[0050], FIG. 1 and FIG. 5-7: When biometric information 206 is outside of one or more of user-defined thresholds 226, an abnormal condition may be present in which user 204 is in need of assistance. In another example, biometric information 206 for a particular activity may be inconsistent with current activity 208. This inconsistency may not require assistance but may still cause an alert to be generated for user 204); and 
in response to the determined first anomalies, modifying the behavior of the patient (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment).

Claims 2, 4, 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and further in view of Tai (Tai – US 2013/0006322 A1).

As to claim 2, Brown and Barda disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
generating current biometric data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs and Barda: page 5 lines 27-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment);
second comparing the current biometric data to historical biometric data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The processor may execute an algorithm to devise automatically a mathematical model for characterising a wetness event in an absorbent article. Alternatively, the processor executes an algorithm to perform the analysis, where the algorithm applies the sensor signals to a pre-determined mathematical model to characterise a wetness event in an absorbent article by determining e.g. an estimated volume of exudate in a wetness event and/or the nature of exudate in a wetness event ); and
based on the second comparing, determining one or more second anomalies of the current biometric data (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article); and determine the second anomalies (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article).

The combination of Brown and Barda does not disclose the limitations of the modifying the behavior of the patient further in response to the determined second anomalies.

the modifying the behavior of the patient further in response to the determined second anomalies, as suggested by Tai, which discloses the modifying the behavior of the patient further in response to the determined second anomalies (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).
Therefore, in view of teachings by Brown, Barda, and Tai, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown and Barda to include the modifying the behavior of the patient further in response to the determined second anomalies, as suggested by Tai. The motivation for this is to determine and provide an appropriate treatment in response to a bladder condition of a user.

As to claim 4, Brown, Barda, and Tai disclose the limitations of claim 2 further comprising the method of claim 2, the biometric data comprising one or more of: temperature, bladder condition, heart rate (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 close enough to generate heart rate, a blood pressure, a temperature, or other suitable type of information), blood pressure (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: biometric information 206 may include at least one of a heart rate, a blood pressure, a skin temperature, or other suitable type of biometric information), blood oximetry, glucose, spoken words or posture.

As to claim 7, Brown, Barda, and Tai disclose the limitations of claim 4 further comprising the method of claim 4, the biometric data comprising bladder condition, the method further comprising:
affixing a smart patch to an ankle of the patient (Tai: [0028]-[0029], [0031]-[0032], and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices);
the modifying the behavior comprising generating an electrical stimulation from the smart patch to modify the patient’s urge to urinate (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis .

As to claim 9, Brown, Barda, and Tai disclose the limitations of claim 7 further comprising the method of claim 7, the smart patch comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the patient (Tai: [0028]-[0029], [0031]-[0032], [0042], FIG. 1 and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices); an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators (Tai: [0028]-[0029], [0031]-[0032], [0042], FIG. 1 and FIG. 3: Output parameters of the pulse generator 10 can be controlled via a wired interface, but also may be controlled by wireless transmission, which can be carried any suitable wireless protocol, such as radio frequency, IEEE 802.11a/b/g/n, Bluetooth, etc. Thus, an external controller 30 is depicted for communicating with the pulse generator 10); and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 1-3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and .

As to claim 20, Brown, Barda, and Tai disclose the limitations of claim 19 further comprising the computer-readable medium of claim 19, the monitoring further comprising: 
generating current biometric data for the patient (Brown: Abstract, [0020], [0024]-[0025], [0038]-[0044], and FIG. 1 the activity information 114: activity monitor 122 monitors biometric information 112 for user 106 from activity tracking device 110 for user 106 while current activity 108 occurs and Barda: page 5 lines 27-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment); 
second comparing the current biometric data to historical biometric data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical  Barda: page 5 lines 14-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The processor may execute an algorithm to devise automatically a mathematical model for characterising a wetness event in an absorbent article. Alternatively, the processor executes an algorithm to perform the analysis, where the algorithm applies the sensor signals to a pre-determined mathematical model to characterise a wetness event in an absorbent article by determining e.g. an estimated volume of exudate in a wetness event and/or the nature of exudate in a wetness event); and based on the second comparing, determining one or more second anomalies of the current biometric data (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article); 
the modifying the behavior of the patient further in response to the determined second anomalies (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and further in view of Lim et al. (Lim – US 2009/0051524 A1).

As to claim 3, Brown and Barda disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care.
However, it has been known in the art of monitoring conditions of a user to implement the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care, as suggested by Lim, which discloses the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care (Lim: Abstract, [0033]-[0034], [0039], [0052], and FIG. 1-2: The excretion recognizer 135 recognizes an excretion activity based on a toilet and lever-based activities. The excretion activity is not divided into feces or urine. The excretion recognizer 135 recognizes as the excretion activity from a point in time when the toilet-based activity occurs to a point in time when the lever-based activity starts since the basic activities guarantees the daily activity. Also, when the toilet-based activity occurs 
Therefore, in view of teachings by Brown, Barda, and Lim it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown and Barda to include the behavior data generated by bathroom related devices and comprising one or more of: toilet use, sink use, bathing frequency, toothbrush use or hair care, as suggested by Lim. The motivation for this is to monitor daily activities of a user.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and further in view of Bitran et al. (Bitran – US 2018/0144101 A1).

As to claim 5, Brown and Barda disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
third comparing the current behavior data to historical behavior data for a population of people comparable to the patient.
However, it has been known in the art of monitoring conditions of a user to implement third comparing the current behavior data to historical behavior data for a population of people comparable to the patient, as suggested by Bitran, which discloses third comparing the current behavior data to historical behavior data for a population of people comparable to the patient (Bitran: [0057]-[0058], [0059]-[0060], and FIG. 4: the method includes comparing recent .
Therefore, in view of teachings by Brown, Barda, and Bitran, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown and Barda to include third comparing the current behavior data to historical behavior data for a population of people comparable to the patient, as suggested by Bitran. The motivation for this is to determine a condition of a user based on an outbreak occurring at a location.

As to claim 10, Brown, Barda, and Bitran discloses all the patient behavioral monitoring system limitations as claimed that mirrors the method of monitoring a patient in claims 1 and 5; thus, claim 10 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 5, and the details are as followings:
a patient behavioral monitoring system comprising: 
a plurality of behavioral monitoring devices (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 heart rate, a blood pressure, a temperature, or other suitable type of information and Bitran: [0012], [0014], [0021]-[0023], [0025]-[0026], [0031], and FIG. 1 the computing devices 110: A computing device 110 optionally may include one or more sensors configured to collect information relating to one or more measureable parameters, and the collected information may be utilized by one or more machine learning algorithms and/or techniques and/or other suitable computer analysis. As non-limiting examples, a computing device 110 may include and/or be in communication with one or more biometric sensors (e.g., heart rate monitor, blood-sugar monitor, electrodes/galvanic skin response sensor, etc.), microphones, visible-light sensors, ultraviolet sensors, ambient temperature sensors, contact sensor modules, optical sensor module, accelerometers, gyroscope, magnetometers, global positioning system (GPS) receivers, as well as any other applicable sensors) in communication with a network (Bitran: FIG. 1 the network 120); 
an analysis system in communication with the behavioral monitoring devices over the network that receives current behavior data for the patient (Bitran: [0057]-[0058], [0059]-[0060], and FIG. 4: the method includes comparing recent biometric and activity data to historical biometric and activity data for the user. At 412, the method includes comparing recent biometric and activity data to associated thresholds (e.g., averages or norms for a demographically-similar group of users). At 414, the method includes determining if there are anomalies in the recent biometric and/or activity data. If there are anomalies in the recent data (e.g., “YES” at 414), the method proceeds to 416 to update the list of diagnosis-relevant health information to include information regarding the identified anomalies. If there are no anomalies in the recent data (e.g., “NO” at 416), the method bypasses 416 and returns to continue , the analysis system configured for first comparing the current behavior data to historical behavior data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234) and based on the first comparing, determining one or more first anomalies of the current behavior data (Brown: [0024], [0027], [0048]-[0050], FIG. 1 and FIG. 5-7: When biometric information 206 is outside of one or more of user-defined thresholds 226, an abnormal condition may be present in which user 204 is in need of assistance. In another example, biometric information 206 for a particular activity may be inconsistent with current activity 208. This inconsistency may not require assistance but may still cause an alert to be generated for user 204); and 
a modification device that, based on the determined anomalies, is configured to modify the behavior of the patient (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and Tai (Tai – US 2013/0006322 A1) and further in view of Bang et al. (Bang – US 2009/0322763 A1).

As to claim 8, Brown, Barda, and Tai disclose the limitations of claim 4 except for the claimed limitations of the method of claim 4, the biometric data comprising posture that is determined from affixing a smart patch to an ankle of the patient and determining a distance between the smart patch and a wireless communication device fixedly attached to a diaper worn by the patient.
However, it has been known in the art of monitoring conditions of a user to implement the biometric data comprising posture that is determined from affixing a smart patch to an ankle of the patient and determining a distance between the smart patch and a wireless communication device fixedly attached to a diaper worn by the patient, as suggested by Bang, which discloses the biometric data comprising posture that is determined from affixing a smart patch to an ankle of the patient (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions of the body, based on detected distance representations by the measurement sensors, and one or more rotation angles for each portion of the body measured by the measurement sensors, wherein the measurement sensors respectively detect the distance representations between each measurement sensor and the reference position) and determining a distance between the smart patch and a wireless communication device (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and fixedly attached to a diaper worn by the patient (Barda: page 19 lines 10-19: The signal receiver units may be attached to an absorbent article or to clothing worn by a patient in a manner which is comfortable for the patient to wear, and is also sufficiently robust to minimise the risk of damage or removal while in use).
Therefore, in view of teachings by Brown, Barda, Tai, and Bang it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Brown, Barda, and Tai to include the biometric data comprising posture that is determined from affixing a smart patch to an ankle of the patient and determining a distance between the smart patch and a wireless communication device fixedly attached to a diaper worn by the patient, as suggested by Bang. The motivation for this is to implement a known alternative method for detection posture conditions of a user.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and Bitran et al. (Bitran – US 2018/0144101 A1) and further in view of Lim et al. (Lim – US 2009/0051524 A1).

As to claim 11, Brown, Barda, Bitran and Lim disclose the limitations of claim 10 further comprising the system of claim 10, the behavioral monitoring devices comprising at least one of: a toilet use monitoring device (Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment  and Lim: Abstract, [0033]-[0034], [0039], [0052], and FIG. 1-2: The excretion recognizer 135 recognizes an excretion activity based on a toilet and lever-based activities. The excretion activity is not divided into feces or urine. The excretion recognizer 135 recognizes as the excretion activity from a point in time when the toilet-based activity occurs to a point in time when the lever-based activity starts since the basic activities guarantees the daily activity. Also, when the toilet-based activity occurs but the lever-based activity does not occur, it is considered as the old person tries to relieve nature but does not succeed due to weakening of an urinary function, which is not recognized as the excretion activity), a sink use monitoring device, a bathing frequency monitoring device, a toothbrush use monitoring device or a hair care monitoring device.

As to claim 14, Brown, Barda, Bitran and Lim disclose the limitations of claim 11 further comprising the system of claim 11, the modification device notifying a caregiver of the patient of the first anomalies (Brown: [0052], [0064], FIG. 1 and FIG. 5-7: in another example, the process may send the alert to an assistance provider selected from a group Barda: page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The voiding schedule anticipates when a wetness event is statistically likely to occur and this can be used to automatically generate an audible and/or visible alert for a carer (e.g. presented on a screen of the user interface 108 or transmitted to a pager or the like) to attend to the patient by assisting with manual toileting or to change the patient's incontinence garment).

Claims 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1) and Bitran et al. (Bitran – US 2018/0144101 A1) and further in view of Tai (Tai – US 2013/0006322 A1).

As to claim 12, Brown, Barda, Bitran and Tai disclose the limitations of claim 10 further comprising the system of claim 10, further comprising:
a plurality of biometric data monitoring devices (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 close enough to generate biometric information 112. As depicted, biometric information 112 is selected from at least one of a heart rate, a blood pressure, a temperature, or other suitable type of information and Bitran: [0012], [0014], [0021]-[0023], [0025]-[0026], [0031], and FIG. 1 the computing devices 110: A computing device 110 optionally may include one or more sensors configured to collect information relating to one or more measureable parameters, and the collected information may be utilized by one or more machine learning algorithms and/or techniques and/or other suitable computer analysis. As non-limiting examples, a computing  in communication with the network (Bitran: FIG. 1 the network 120);
the analysis system in communication with the biometric data monitoring devices over the network that receives current biometric data for the patient and further configured for second comparing the current biometric data to historical biometric data for the patient (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes to 90 beats per minutes. A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: The processor may execute an algorithm to devise automatically a mathematical model for characterising a wetness event in an absorbent article. Alternatively, the processor executes an algorithm to perform the analysis, where the algorithm applies the sensor signals to a pre-determined mathematical model to characterise a wetness event in an absorbent article by determining e.g. an estimated volume of exudate in a wetness event and/or the nature of exudate in a wetness event ) and based on the second comparing, determining one or more second anomalies of the current biometric data (Brown: [0027], [0048]-[0049], and FIG. 1 the policy 128: when current activity 208 is watching a sporting event, historical measurements 234 for biometric information 206 may include average heart rates from about 65 beats per minutes A heart rate of 120 beats per minutes would be considered out of the normal range identified in historical measurements 234 and Barda: page 5 lines 14-31, page 6 lines 6-17, page 10 lines 12-19, pages 12 lines 26- 32, page 15 lines 1-25, page 17 lines 1-19, and FIG. 1: In one embodiment, the processor is configured to classify a possible form of incontinence suffered by a patient monitored by the system, such as urinary, fecal, dribble, stress, overflow, urge, mixed urinary (MUI), total and functional 30 incontinence. The processor may also recognise and/or predict lingering wetness in a region of an absorbent article); and
the modification device further configured to modify the behavior of the patient in response to the determined second anomalies (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder).

As to claim 13, Brown, Barda, Bitran and Tai disclose the limitations of claim 12 further comprising the system of claim 12, the current biometric data comprising one or more of: temperature, bladder condition, heart rate (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: User 106 may wear, carry, or otherwise keep activity tracking device 110 close enough to generate biometric information 112. As depicted, biometric information 112 is selected from heart rate, a blood pressure, a temperature, or other suitable type of information), blood pressure (Brown: [0021], [0033], [0046]-[0048], [0062], and FIG. 1-4: biometric information 206 may include at least one of a heart rate, a blood pressure, a skin temperature, or other suitable type of biometric information), blood oximetry, glucose, spoken words or posture.

As to claim 15, Brown, Barda, Bitran and Tai disclose the limitations of claim 13 further comprising the system of claim 13, the plurality of biometric data monitoring devices comprising a smart patch affixed to an ankle of the patient (Tai: [0028]-[0029], [0031]-[0032], and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices);
the modification device generating an electrical stimulation from the smart patch to modify the patient’s urge to urinate (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable .

As to claim 17, Brown, Barda, Bitran and Tai disclose the limitations of claim 15 further comprising the system of claim 15, the smart patch comprising:
a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the patient (Tai: [0028]-[0029], [0031]-[0032], and FIG. 3: the electrodes can be any skin surface electrode, such as, without limitation, self-adhesive skin surface electrodes. For example, a large variety of useful electrodes and electrode configurations are well-known in the medical arts and are available commercially for use in, e.g., TENS (Transcutaneous Electrical Nerve Stimulation), NMES (Neuromuscular Electrical Stimulation), patterned Electrical Neuromuscular Stimulation (PENS), and Interferential Current (IFC), methods and devices);
an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], and FIG. 3: Also provided is a device for use in stimulating a physiological response in a patient for inhibiting or treating in the patient one or more of: bladder contractions; rectum contractions; bulbospongiosus and ischiocavernosus muscle contractions; urological conditions, such as overactive bladder (OAB) symptoms including bladder overactivity, urinary frequency, urinary urgency, urinary incontinence, interstitial cystitis (IC), urinary retention, and pelvic pain; gastrointestinal conditions, such as fecal incontinence, irritable bowel syndrome (IBS), and constipation; and sexual conditions, such as premature ejaculation, erectile disorder, and female sexual arousal disorder); and
electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Tai: Abstract, [0008], [0010], [0024], [0028]-[0029], [0031]-[0032], [0042], and FIG. 1 and FIG. 3: Pulse generator 10 is depicted as having two output channels. Wire leads 12 and 13 are attached to electrodes 14 and 15, which are placed across the metatarsal region of a foot 20. Electrode 15 is shown on the plantar side of the foot while electrode 14 is shown on the plantar side of the foot. Output parameters of the pulse generator 10 can be controlled via a wired interface, but also may be controlled by wireless transmission, which can be carried any suitable wireless protocol, such as radio frequency, IEEE 802.11a/b/g/n, Bluetooth, etc. Thus, an external controller 30 is depicted for communicating with the pulse generator 10).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Brown – US 2018/0207481 A1) in view of Barda et al. (Barda – WO 2007/128038 A1), Bitran et al. (Bitran – US 2018/0144101 A1), and Tai (Tai – US 2013/0006322 A1), and further in view of Bang et al. (Bang – US 2009/0322763 A1).

As to claim 16, Brown, Barda, Bitran, Tai and Bang disclose the limitations of claim 13 further comprising the system of claim 13, the biometric data comprising posture that is determined from affixing a smart patch to an ankle of the patient (Bang: Abstract, [0029], [0058]-0062], FIG. 1 the sensor module 101 and the calculation module 102: the body may be a human body, wherein the estimating further includes estimating posture information, including one or more rotation angles of the plural portions of the body different from rotation angle measurements of measurement sensors positioned at each of a head, wrists, and ankles portions and determining a distance between the smart patch and a wireless communication device (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor 104 at respective positions of the body are not limited to having only one element for accomplishing the example distance measurement and/or the 3D rotation angles. For example, there may be plural example inertial sensors and/or magnetic sensors in one or more measurement sensors 104, and/or there may be plural example magnetic pulse generators/transmitters in each reference sensor 103. Regardless, for brevity of explanation, embodiments below will focus on the example of each measurement sensor 104 having such a single inertial sensor and magnetic sensor, and there being a single reference sensor 103 with the described magnetic pulse generator/transmitter) fixedly attached to a diaper worn by the patient (Barda: page 19 lines 10-19: The signal receiver units may be attached to an absorbent article or to clothing worn by a patient in a manner which is comfortable for the patient to wear, and is also sufficiently robust to minimise the risk of damage or removal while in use).

1As to claim 18, Brown, Barda, Bitran, Tai and Bang disclose the limitations of claim 17 further comprising the system of claim 17, the smart patch comprising a processor and a communication device and functioning as a centralized communication hub for the behavioral monitoring devices and the biometric data monitoring devices (Bang: Abstract, [0029], [0058]-0062], [0070]-[0071], FIG. 1 and FIG. 3: Each reference sensor 103 and measurement sensor .

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Li et al., US 2020/0111345 A1, discloses user behavior monitoring method and wearable device.
Komatsu et al., US 2018/0344561 A1, discloses apparatus for fall prevention during walking, control device, control method, and recording medium.
Hall et al., US 2018/0317813 A1, discloses patient range of motion monitor.
Yoshiike et al., US 6,211,787 B1, discloses condition detecting system and method.
Bischoff et al., US 7,589,637 B2, discloses monitoring activity of an individual.
Berenguer et al., US 7,755,493 B2, discloses process and device for remotely tracking a person’s activity in a building.
Chen et al., US 2014/0276242 A1, discloses wearable body 3D sensor network system and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684